DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 08/26/2019 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

As per claim 9:
	In line 4 it recites “a processor”, in line 6 it recites “one processor”, and in line 7 it recites “another processor”. It is unclear what the relationship between these processors are (ie. does the computer system comprise one or a plurality of processors).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/286,987. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, the following table compares claim 1 of the instant application with claim 8 of the copending application 16/286,987. The differences are bolded.
Instant Application
16/286,987
1. A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for performing a method comprising: 
data transformation operation is to be performed asynchronously; 





determining that the data transformation operation performed using the other processor has completed unsatisfactorily, and wherein based on the unsatisfactory completion, status relating to performance of the data transformation operation is incomplete; and 

re-executing, using the one processor, the data transformation operation synchronously, wherein the re-executing provides status information unavailable in 


instruction of an algorithm for compression of data, the firmware operating on the first processor, and the originating software operating on the second processor; 
issuing, by the firmware, a synchronous request to the first processor to cause the processor to execute the instruction synchronously; 
determining, by the firmware, whether an interrupt is received from the first processor with respect to the first processor executing the instruction in a form of a dedicated indication to the firmware in a case of an abort due to the interrupt being required to be taken in an event of a failure of the synchronous request; 
retrying, by the firmware, the issuance of the synchronous request each time the interrupt is received for a number of times until a retry threshold is reached; and returning, by the firmware, an asynchronous  an indicator set to on upon the retry threshold being reached, the indicator indicating that the synchronous request is expected to work on retry despite the failure and enabling the originating software to execute a synchronous fallback path to ensure completion of the instruction.


Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending application ‘987 claims “instruction of an algorithm for compression of data” wherein the instant application claims “data transformation operation.”  It would have been obvious to one having ordinary skill in the art to have replaced “instruction of an algorithm for compression of data” with “data transformation operation” because “data transformation operation” is broader in scope and can includes compression of data and other operations such as decompression, thus making the computer program product more versatile. 
The copending application ‘987 claims “an interrupt is received…in a form of a dedicated indication to the firmware in a case of an abort due to the interrupt being required to be taken in an event of a failure” wherein the instant application claims “status relating to performance of the data transformation operation is incomplete.” It would have been obvious to have replaced the interrupt with the status because the status can include other failure indicators such as exceptions, thus making the computer program product more versatile.


Similar arguments for the remaining claims 2-20 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw (US 2004/0205110 Al) in view of Arakawa (US 2012/0033893 Al), in view of Ninose et al. (US 20160011786 A1 herein Ninose), and further in view of Nakanishi (WO 2009150722 A1).
The claim mappings of Nakanishi will be made with the translation of WO 2009150722 A1.

As per claim 1, Hinshaw teaches the invention substantially as claimed including A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for performing a method comprising (Fig. 1; 10, SMP Execution Engine, MPP Execution Engine, 12-1 SMP Host, 26 CPU, 27 memory): 
requesting, by one processor, that a data transformation operation be performed using another processor, wherein the data transformation operation is to be performed asynchronously ([0039] lines 4-5 A first processor group consists of one or more host computers; [0039] lines 9-11 A second processor group consists of many streaming record-oriented processors called Job Processing Units (JPUs); [0093] lines 1-2 The JPU 22 accepts and responds to requests from host computers 12 in the first group 10 to process; [0050] lines 1-6 A JPU may also perform other activities asynchronously and autonomously for its associated data sets such as… compression, decompression); 
the data transformation operation performed using the other processor ([0093] lines 1-2 The JPU 22 accepts and responds to requests from host computers 12 in the first group 10 to process; [0050] lines 1-6 A JPU may also perform other activities asynchronously and autonomously for its associated data sets such as… compression, decompression); 
executing, using the one processor, the data transformation operation ([0039] lines 4-8 A first processor group consists of one or more host computers, which are responsible for interfacing with applications and/or end users to obtain queries, for planning query execution, and for, optionally, processing certain parts of queries; [0040] The hosts are also responsible for scheduling the execution of jobs to run locally within the host itself; [0050] perform other 
performing the data transformation operation asynchronously ([0050] lines 1-6 A JPU may also perform other activities asynchronously and autonomously for its associated data sets such as… compression, decompression).

Hinshaw fails to teach determining that the data transformation operation has completed unsatisfactorily, and wherein based on the unsatisfactory completion, status relating to performance of the data transformation operation is incomplete; and re-executing the data transformation operation synchronously, wherein the re-executing provides status information unavailable in performing the data transformation operation asynchronously.

However, Arakawa teaches determining that the data transformation operation has completed unsatisfactorily, and wherein based on the unsatisfactory completion, status relating to performance of the data transformation operation is incomplete (Abstract 8-10 an error management unit which detects, per unit compressed data, an error caused in either the reproduction unit or the decompression unit; [0119] lines 11-13 specific data (hereinafter, a specific code) indicating that the compression processing is interrupted, that is, the data is incomplete); and 
re-executing wherein the re-executing provides status information ([0098] lines 1-3 before starting decompression, the user sets the retry number (specified number of times) in case of error occurrence; [0100] lines 2-6 control unit 160 instructs the reproduction unit 110 to read, retry processing); [0119] lines 11-13 specific data (hereinafter, a specific code) indicating that the compression processing is interrupted, that is, the data is incomplete).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hinshaw with the teachings of Arakawa because Arakawa’s teaching of detecting an compression/decompression error and re-executing provides a way to handle errors making Hinshaw’s system more robust (see Arakawa, [0013] lines 1-5 an object of the present invention is to provide an image reproduction apparatus and an image reproduction method which allow flexible control of the processing of the decompressed data that is obtained when an error occurs, so as to deal with the error that has occurred).

Hinshaw and Arakawa fail to teach the data transformation operation synchronously, wherein the re-executing provides status information unavailable in performing the data transformation operation asynchronously.

	However, Ninose teaches the data transformation operation synchronously ([0213] lines 13-14 the FMPK controller 31 compresses write data in the synchronous compression mode). 
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hinshaw and Arakawa with the teachings of Ninose because Ninose’s teaching of compressing data synchronously provides the advantage 

Hinshaw, Arakawa, and Ninose fail to teach re-executing, wherein the re-executing provides status information unavailable in performing the data transformation operation asynchronously.

	However, Nakanishi teaches re-executing, wherein the re-executing provides status information unavailable in first execution ([0025] lines 3-7 For example, only normal information is acquired and recorded in a trace information storage memory, and when the occurrence of a retry (sign control), an error or the like leading to an important fault in the computer system is detected, the depth of the trace information is deepened.​Second information (eg, detailed information) indicating values of various parameters and variables associated with the device control program is acquired and recorded in the trace information storage memory; [0023] lines 3-5 the computer acquires the first information by making the depth of the trace information shallow during the normal operation of the trace information control device.. When an operation connected to a failure of the computer system is detected, the depth of the trace information is deepened and the second information is acquired.).


	
	
As per claim 2, Hinshaw, Arakawa, Ninose, and Nakanishi teach The computer program product of claim 1. Hinshaw specifically teaches wherein the data transformation operation comprises a compression operation or a decompression operation (Hinshaw [0050] lines 1-6 A JPU may also perform other activities asynchronously and autonomously for its associated data sets such as… compression, decompression).

As per claim 3, Hinshaw, Arakawa, Ninose, and Nakanishi teach The computer program product of claim 1. Arakawa specifically teaches wherein the status information includes an indication of where an exception occurred in performing the data transformation operation (Arakawa [0084] lines 1-4 the control unit 160 determines whether or not the recording medium is in a satisfactory condition or has a defect, according to the number of errors that have occurred and a point at which each error has occurred; [0119] lines 11-13 .

As per claim 7, Hinshaw, Arakawa, Ninose, and Nakanishi teach The computer program product of claim 1. Hinshaw specifically teaches wherein the other processor is an assist processor to at least initiate performance of work, including the data transformation operation, on behalf of the one processor (Hinshaw [0042] lines 1-4 LJPUs also preferably play an important role in other functions, such as an Execution Engine which assist the host with coordinating the results from the many jobs; [0093] lines 1-2 The JPU 22 accepts and responds to requests from host computers 12 in the first group 10 to process; [0050] lines 1-6 A JPU may also perform other activities asynchronously and autonomously for its associated data sets such as… compression, decompression).

As per claim 8, Hinshaw, Arakawa, Ninose, and Nakanishi teach The computer program product of claim 1. Hinshaw specifically teaches wherein the requesting that the data transformation operation be performed comprises placing work to be performed on a work queue to be obtained by the other processor, the work including the data transformation operation (Hinshaw [0093] lines 1-2 The JPU 22 accepts and responds to requests from host computers 12 in the first group 10 to process; [0106] lines 1-3 JPU(s) 22 typically use a multi-tasking Operating System (OS) to allow receiving, processing, and reporting the results from multiple jobs in a job queue; [0050] lines 1-6 A JPU may also perform other activities asynchronously and autonomously for its associated data sets such as… compression, decompression).

As per claim 9, it is a system claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. 

As per claim 10, it is a system claim of claim 2. Therefore it is rejected for the same reasons as claim 2 above. 

As per claim 11, it is a system claim of claim 3. Therefore it is rejected for the same reasons as claim 3 above. 

As per claim 15, it is a computer-implemented method claim of claim 1. Therefore it is rejected for the same reasons as claim 1 above. 

As per claim 16, it is a computer-implemented method claim of claim 2. Therefore it is rejected for the same reasons as claim 2 above. 

As per claim 17, it is a computer-implemented method claim of claim 3. Therefore it is rejected for the same reasons as claim 3 above. 

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over , Hinshaw, Arakawa, Ninose, and Nakanishi, as applied to claims 1, 9 and 15 above, in view of Kucherov et al. (US 20200341641 A1 herein Kucherov).

As per claim 4, Hinshaw, Arakawa, Ninose, and Nakanishi teach The computer program product of claim 1. Arakawa specifically teaches wherein the re-executing (Arakawa [0098] lines 1-3 before starting decompression, the user sets the retry number (specified number of times) in case of error occurrence; [0100] lines 2-6 control unit 160 instructs the reproduction unit 110 to read, from the recording medium 200, the compressed data of the same sector, that is, the sector in which the transfer error has occurred (here, the sector 2) (retry processing)).

Hinshaw, Arakawa, Ninose, and Nakanishi fail to teach directly uses host virtual addresses for data being transformed using the data transformation operation, avoiding real addressing.

However, Kucherov teaches directly uses host virtual addresses for data being transformed using the data transformation operation, avoiding real addressing ([0019] lines 2-7 the source storage system writes the data page to a corresponding logical address in a compressed format, and the data page in the compressed format is decompressed by the target storage system prior to its storage in the corresponding logical address).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hinshaw, Arakawa, Ninose, and Nakanishi with the teachings of Kucherov because Kucherov’s teaching of using logical addresses for data to be compressed or decompressed provides the advantage of deduplication-aware replication which optimizes memory use (see Kucherov, [0019] lines 7-9 Some deduplication-aware replication, but also compression of any non-deduplicated data pages). 
	
	
As per claim 12, it is a system claim of claim 4. Therefore it is rejected for the same reasons as claim 4 above. 

As per claim 18, it is a computer-implemented method claim of claim 4. Therefore it is rejected for the same reasons as claim 4 above. 

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over , Hinshaw, Arakawa, Ninose, and Nakanishi, as applied to claims 1, 9 and 15 above, in view of Kogge et al. (US 20070198785 A1 herein Kogge). 

As per claim 5, Hinshaw, Arakawa, Ninose, and Nakanishi teach The computer program product of claim 1. Arakawa specifically teaches where the determining that the data transformation operation has completed unsatisfactorily comprises obtaining an indication that an exception has occurred (Arakawa Abstract 8-10 an error management unit which detects, per unit compressed data, an error caused in either the reproduction unit or the decompression unit; [0119] lines 11-13 specific data (hereinafter, a specific code) indicating that the compression processing is interrupted, that is, the data is incomplete).

Hinshaw, Arakawa, Ninose, and Nakanishi fail to teach absent further details regarding the exception.

absent further details regarding the exception ([0094] line 1 simplifying the recording of exception information; [0342] lines 1-2 use the bits in register t to raise an exception in the current thread).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hinshaw, Arakawa, Ninose, and Nakanishi with the teachings of Kogge because Kogge’s teaching of simplifying the recording of exception information so that just bits are used to raise an exception provides the advantage decreasing latency (see Kogge, [0351] lines 1-3 decreasing latencies as seen by an overall program may be achieved in several ways: permitting the simplification of the design).

As per claim 13, it is a system claim of claim 5. Therefore it is rejected for the same reasons as claim 5 above. 

As per claim 19, it is a computer-implemented method claim of claim 5. Therefore it is rejected for the same reasons as claim 5 above. 
	
Claims 6, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, Arakawa, Ninose, and Nakanishi, as applied to claims 1, 9, and 15 above, in view of IBM (z/VM V6.4 TCP/IP User's Guide).

As per claim 6, Hinshaw, Arakawa, Ninose, and Nakanishi teach The computer program product of claim 1. Hinshaw specifically teaches wherein the method further comprises performing the data transformation operation asynchronously using the other processor, wherein the performing the data transformation operation asynchronously includes using a selected option, the selected option being one supported option of a subset of options supported by asynchronous processing (Hinshaw [0093] lines 1-2 The JPU 22 accepts and responds to requests from host computers 12 in the first group 10 to process; [0050] lines 1-6 A JPU may also perform other activities asynchronously and autonomously for its associated data sets such as… compression, decompression; [0052] lines 1-3 each JPU also has a special purpose programmable processor, referred to herein as a Programmable Streaming Data [csh3] Processor (PSDP); [0343] lines 1-4 the PSDP 28 operates in two modes. It can return raw disk sectors in block read mode; and it can process the records within the disk block and selectively return specified fields in filtering mode).
Additionally, Ninose teaches options supported by synchronous processing (Ninose [0101] lines 1-3 In the compression option 1004, a compression necessity flag, which is a flag indicating compression necessity of the data written by the write command, is stored; [0213] lines 1-7 A setting flag for the synchronous compression mode or the asynchronous compression mode is added to the compression option 1004 of the write command 1000. For example, any one of “unnecessary”, “asynchronous compression necessary”, and “synchronous compression necessary” may be able to be set in the compression option 1004 in combination with the compression necessity flag.).

Hinshaw, Arakawa, Ninose, and Nakanishi fail to teach the subset of options being less than a set of options supported by synchronous processing.

	However, IBM teaches the subset of options being less than a set of options supported by synchronous processing (pgs. 341-342 Figures: Syn/Asyn Options, Synchronous Options, Asynchronous Options; pgs. 342-345 Operands- Synchronous and Asynchronous; pgs. 345-347 Operands – Synchronous; pgs. 347-348 Operands – Asynchronous; In other words, the figures for synchronous options and asynchronous options and the lists of operands for synchronous and asynchronous processing show that asynchronous processing has a subset of operands that synchronous processing has.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hinshaw, Arakawa, Ninose, and Nakanishi with IBM’s teaching of a subset of operands for asynchronous processing and a larger set of operands for synchronous processing because asynchronous processing provides concurrency so processes can be executed more efficiently and therefore less operands would be preferred for efficient processing. 
	
As per claim 14, it is a system claim of claim 6. Therefore it is rejected for the same reasons as claim 6 above. 

As per claim 20, it is a computer-implemented method claim of claim 6. Therefore it is rejected for the same reasons as claim 6 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



Examiner, Art Unit 2195